673-/5
                               ELECTRONIC RECORD




COA#       12-12-00118-CR                        OFFENSE:        22.02


           Jamarios Lechristopher Canton v.
STYLE:     The state ofTexas                     COUNTY:         Nacogdoches

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    145th District Court


DATE: 12/20/2012                  Publish: NO    TCCASE#:        F1017409




                         IN THE COURT OF CRIMINAL APPEALS


          Jamarios Lechristopher Canton v.
STYLE:    The State of Texas                         CCA#:            471^
         PftPsE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:.                                               SIGNED:                            PC:_

JUDGE                                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD